Case 1:16-cv-08160-PAE Document 221 Filed 11/29/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANYELL THOMAS, RASHAUN F. FRAZER,
ANDRAE WHALEY, and ELENI MIGLIS, individually
and on behalf of all other employees similarly situated , 16 Civ. 8160 (PAE)

Plaintiffs, ORDER
-V-

BED BATH AND BEYOND, INC.,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

For the reasons and in the manner set forth on the record of today’s pretrial conference,
the Court today resolved plaintiffs’ first three motions in limine at Dkts. 191, 194, and
defendants’ two motions in limine at Dkts. 201 and 203. The Court has previously resolved
plaintiffs’ fourth motion in limine at Dkt. 198. See Dkt. 212,

The Court also set forth a trial schedule as follows:

e The parties revised joint pretrial order is due December 13, 2018, The Court requests
two accompanying binders from each party containing the parties’ proposed trial exhibits.

e The final pretrial conference will be held on April 18, 2019 at 10:00 a.m.

e Trial will take place from April 22-26, 2019, from April 29-30, 2019, and on May 1,

2019. Ifnecessary, trial will continue onto May 6 and 7, 2019.

The Court today by separate order refers the case to Magistrate Judge Moses for settlement, and
encourages the parties to reach out to Magistrate Judge Moses to schedule a settlement

conference forthwith.
Case 1:16-cv-08160-PAE Document 221 Filed 11/29/18 Page 2 of 2

SO ORDERED.

Pan \\ Cry My

 

PAUL A. ENGEUMAYER
United States District Judge
Dated: November 29, 2018
New York, New York
